1

2
                                   IN THE UNITED STATES DISTRICT COURT
3
                                       EASTERN DISTRICT OF CALIFORNIA
4

5
     WENDY WILLIAMS,                                    CASE NO. 1:20-cv-01797-GSA
6
                                 Plaintiff,             MOTION FOR WAIVER OF REQUIREMENT FOR
7                                                       DEFENDANT TO FILE PAPER COPY OF
                            v.                          CERTIFIED ADMINISTRATIVE RECORD WITH
8                                                       THE COURT; ORDER
     ANDREW SAUL, Commissioner of Social
9    Security,                                          (Doc. 13)
10                               Defendant.
11

12
              Defendant Andrew Saul, Commissioner of Social Security, hereby moves for waiver of the
13
     Court’s requirement to file a hard copy of the Certified Administrative Record (Dkt. 5 at 1). Due to the
14
     COVID-19 health emergency, Defendant is presently unable to produce a hard copy of the record to
15
     comply with the Scheduling Order. Accordingly, the Commissioner respectfully requests that the Court
16
     excuse him from the requirement.
17
     Dated: June 23, 2021                         Respectfully submitted,
18
                                                  PHILLIP A. TALBERT
19                                                Acting United States Attorney
20                                                /s/ Benjamin E. Hall
                                                  BENJAMIN E. HALL
21                                                Assistant U.S. Attorney
22

23
              IT IS SO ORDERED.
24

25
     Dated:     June 23, 2021                    /s/ Gary S. Austin_______________
26                                               UNITED STATES MAGISTRATE JUDGE

27

28

                                                         1
30
